 Case 3:19-cv-00876-B-BK Document 15 Filed 12/01/20                    Page 1 of 2 PageID 117



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JAAVIER I. CARR,                                   §
                       Plaintiffs,                 §
                                                   §
v.                                                 §   Civil Case 3:19-CV-876-B-BK
                                                   §
TEXAS DEPT. OF FAMILY AND                          §
PROTECTIVE SERVICES, ET AL.                        §
                Defendants.                        §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Plaintiff’s amended claims are DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction as precluded by the Rooker- Feldman

doctrine, see FED. R. CIV. P. 12(h)(3), and his remaining claims are DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim, see 28 U.S.C. § 1915(e).

       The Court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this finding, the Court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the Court finds that any appeal of this action would present no legal point of arguable merit

and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event
 Case 3:19-cv-00876-B-BK Document 15 Filed 12/01/20                     Page 2 of 2 PageID 118



of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed in forma

pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).1

        SO ORDERED this 1st day of December, 2020.




                                                _________________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




        1
        Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the district court certifies an appeal as not taken in good
faith.
